August 28.1952


lion. John R. Lindsey           Opinion No. V-1517
County Attorney
Jack County                     Re: Authority of the Commia-
Jacksboro, Texas                  .      sioners’ Court to remit
                                         penalty and interest on
                                         taxes delinquent for the
                                         years 1932 and 1933 under
Dear Mr. Lindsey:                        the submitted facts.

         You request the opinion of this office upon two qw,s-
tions and give us 8 stat#ment of the facta which prompt4
your questions.  The facts as stated by you are as follows:
                                                                       -
    ‘The County has given notice to owners of 8
    certain  tract of land in Jack County stating
    that delinquent taxes are due and that suit will
    be instituted for their collection. The taxes
    delinquent on this tract are for the years 1932
    and 1933.

    “The tax collector failed to mail out tax notices
    on this tract of land to the owners thereof be-
    cause the tracts were erronewsly     carried on
    the tax rolls under the names ‘unknown owwrs.’
    Notice of deiinquency for the years of 1932 and
  i 1933 had wver been given to these owners.
                                                                   ,
     ‘The owners’ position is that the tax office w&s
     negligent in rendering the l8nds to lrnknown
     owners’ and its faUure for twenty years to give
     notice to them of any notice of delinquency.
     From 1934 to the present d&e, the land has
     been rendered to these owners and they haw
     paid the taxes each year before they bewe     de-
     linquent. They ask the Commissioners Court to
     remit the penalty and intereat and 8llow tbem to
     pay   the amo+nt   of 8dwl:taxW.n
                            .
                                                                                       I




    4:       .

                 Hon. John R. Lindsey, page 2 (V-1517)
    ;    :                                                                         _



    t


                           Your questions are:

                     “1. Does the Commissioners* Court of Jack
                     County have power tider law to remit per&.?
                     ty and interest on these delinquent taxes and
                     allow taxpayer to pay only amount of taxes ?

                     ‘2.   Does the Commissioners*   Court of the
                     County by virtue of Art. 7345d. Vernon’s   Ann.
                     Statute, haw the power to remit penalty    and
                     interest and allow payment of only the origin-
                     al tax?”

                            Regardless of the reason for the delinquency of
                 the taxpayer, the commissioners’ court does not haw any
                 constitutionsl or statutory authority to remit or forgive
I                the penalty or interest which accrues against delinquent      :
i%               taxes. The commisstoners’ court is a court of limited
i-i.             jurisdiction under the, Constitution of this State. Section
                 18 of Article V of the Constitution with reference to the
!.               commissioners* court, ~provides in part aspfollows:
i!’
                           I . . . shall exercise such powers and
                     jurisdiction over all county business as 1s
                     conferred by this Constitution and the laws
                     of the State or as may be hereafter prey-
                     scribed..

                          Under this constitutional provision it has been
                 uniformly held that the commissioners* court possesses
                 and exercises only’such power as the Constitution itself
                 or the Legislature, consistent with ‘the Constitution, ‘may
                 confer upon it; Bland v. Orr, 90 Tex. 492, 39 S.W. 558,
                                                   ., 139 S.W. 662 (Tex.
                                                     man v. State, 97 S.Wi
                 2d 264 (Tex. Civ. App. 1936).

                          Gslwston, H.. & S. A. Ry. Co. v. Uvalde County,
                 167 S.W.2d 305 (Tex. Civ. App. 1942, error ref.:w.o.m.) ,
                 states the rule colrcisely in th” language:

                         ‘The ,Commissioners’ Court of a county
                     has only such powers as are expressly or by
Hoa. John R. Lindsey,   page 3 (V-1517)



                   I




      necessary implication given it by the Consti-
      tution .and’statutes ofthis State. .[ Citing Cases]
      . . . .I
                                 :’
            A comparatively recent case b; the Supreme Court,
‘Canales v. Laughlin, 147 Tex. 169. 214 S.W. 451 (1948). has
 stated substantially the same sing in the following language:

          *The Constitution does not confer on the
     commissioners courts ‘generai authority over
    the county business* and such courts can exer-’
     cise only such powers as the Constitution itself
    .or the statutes haw ‘specifically conferred upon
    them’. See Mills County v. Lampasas Cow9
     90 Tex. 603, 606, 40 S.W. 403,404; Anderson ‘v.
    WA,     137 Tex, 201. 203. 152 S.W.td 1084, 1085.
    While the commiss%oners     courts have a broads
    discretion ja exerc$sing powers expressly con-
    ferred on them, nevertheless the’legal basis for
    any action by any such court must be ultimately
    found in the Constitution or the statutes.”

         An examination of the Constitution and the statutes
reveals that no expressed power has been conferred upon the
commissioners* court to forgive or remit the penalty and
interest upon delinquent taxes. Nor does this power arise
from necessary implication from any power expressly con-
ferred.  Therefore, the answer to your first question is in
the negative.

         -We next pass to the sec:ond question which has here? :
tofore been answered by previous opinions of this office, cop-
ies of which are enclosed for your information. See opinions
numbered O-936, O-7251, O-6257,and O-7412, as well as let-
ter opinion to Hon. W. R. Allen dated August 13, 1947.

          These ‘obinions hold ‘that Article. 73453 is unconsti- .j’
tutional. It may therefore not be relied upon for any pur-
pose. We have held, however, that upon a hearing and suffi-
cient testimony before the commissionera’ court, an assess-
ment may be declared void and a new assessment made by the
tax assessor-collector   upon the orders of the court. From the
facts submitted by you, we do not perceive any reason why the
     Hon. John R. Lindsey, page 4 (V-1517)




         assessment for the years involwd should be coMidered void,
        ~The mcrc fact that several years* penalty and interest had
  i”T, accrued against the ,delinquent taxes would not in any manner
,; F-1 affect the validity of the assessment.
  .-/..I
                              SUMMARY

                The commissioners’ court does not have autb-
           ority to remit or forgiw the penalty and interest
           which have accrued against delinquent ad valorem
           taxes. Article 7345d, V.C.S., is unconstitutional,
           and may not be relied upon for any purpose. Att’y
           Gen. Op. O-903, O-7251, O-6257, and O-7412. and
           letter opinion R-635 (August 13, 1947).

     APPROVED:                        Yours wry truly,

     .W. V. Geppert                    PRICEDANIEL
     Taxation Division                Attorney General

     E. Jacobson
     Reviewing Assistant
                                      BY
     Charles D. Mathews                    L.
                                            4?C?.Lo    r
     First Assistant                       Assistant \

     LPL   mm




.